Title: To Thomas Jefferson from Andrew Ellicott, 23 December 1800
From: Ellicott, Andrew
To: Jefferson, Thomas



Sir
Philadelphia December 23d. 1800

After writing, and sealing the enclosed, your favour of the 18th. came to hand.—I am much pleased with Mr. Dunbar’s complaisance in giving you the satisfaction of perusing his journal.—he is a gentleman of singular acquirements, and would make a figure in any country.—
It is difficult for me to suppose that any doubt can arise in the house of representatives with respect to the late election, (so fortunate in designating the republican majority of our country,) for it must be known to every person in the U.S. that Col. Bur was intended to be ran as V.P. and not President;—neither did one single elector vote with any other view:—Then why take advantage of an obvious defect in the constitution to embarrass the government? would it not be acting more like good citizens, and friends to their country, to obey the wishes of the people on whom the government rests like a pyramid on its base? A contrary conduct could only arise from an opposition to such parts of our constitution as are periodically carried into effect by the people, and would therefore be at war with the principles of republicanism, and if this war be meditated all the confusion, and consequent mischief, which would ensue from having a government without a head would be brought forward as an argument against free and popular governments; but I trust none of our citizens particularly in the house of Representatives will yet be found so daring as to attempt to stifle the voice of the country.
The Capitol in the City of Washington stands at the intersection of the meridian, and prime vertical,—the center of the north, and south avenue may therefore be taken as the true meridian.—The positions of all the leading avenues were determined by celestial observations, and will be found in the 4th. volume of the transactions of our philosophical society.
I have the honour to be with sincere esteem your friend and Hbl. Servt

Andw. Ellicott

